                                                                         CLERK'
                                                                              : OFFICEU.;.DlSm COURT
                                                                                AT DANVILLE,VA
                                                                                     FILED
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE W ESTERN DISTRICT OF W RGINIA                         JUL 18 2219
                              R O AN O K E D IVISIO N                        JU    C.D DLEY CL
JONATHAN RUSSELL W RIGHT,
                                                                            sv:      ö
                                                                                     c
                                                                                  DEPUTY CLE

              Petitioner,                       CASE NO .7:19CV00464

V.                                              M EM OR ANDUM OPINION

W AR D EN LEU ,                                 By: H on.Jacltson L.K iser
                                                    Senior United StatesD istrictJudge
              R espondent.


       Petitioner,Jonathan RussellW right,afederalinmateproceeding nro K ,filedthispetition

forawritofhabeascorpustmder28U.S.C.j2241,allegingthathislifesentence'forpossession
ofcrack cocaineisunlawful.Uponreview oftherecord,thecourtconcludesthatthepetition must

besllm marily dism issed aswithoutm erit.

       AjuryintheUnitedStatesDistrictCourtfortheEasternDistrictofArkansasfoundW right
guilty ofonecotmtofpossessing crack cocaine with intentto distributein violation of21U .S.C.

j841(a)(1).lnDecember2012,thatcourtsentencedW righttolifeinprison,pursuantto21U.S.C.
j841(b)(1)(A).W right'sappealwasunsuccessful.United Statesv.W right,739F.3d 1160 (8th
Cir.2014).Thereafter,W rightfiled amotiontovacate,setasideorcorrectthesentenceunder28
U.S.C.j2255,allegingthatdçltistriallawyerand hisappellatelawyerwereineffectivein failing
to raisecertain issuesregarding theissuance ofthesearch warrantpursuantto which the cocaine

thatresulted in hisconviction wasdiscovered.''United Statesv.W riaht,No.4:11CR00168 JLH,

2014 W L 4355180,at*1 (E.D.Ark.Sept.3,2014).Thetrialcourtreviewed W right'sclaims,
found them to bewithoutm erit,and deniedrelief.ld.at*5.

       W right,whoisconfnedatafederalprisonlocatedinthisdistrict,filedhisj2241petition
in June 2019.He contendsthatthis courtmay granthim relief under j2241because ofthe
Supreme Court'sdecision on June 17,2013,in Alleyne v.United States,570 U.S.99 (2013).
Alleyne held thatany factwhich increasesthe m andatory minimum sentence for a crime is an

elementofthatcrimethatKsmustbesubmittedtothejuryandfotmdbeyondareasonabledoubt.''
Ld=.at103.BecauseWrightwassentencedbeforetheAllevnedecision,thejurywasnotaskedto
make a snding as to the nm otmt ofcrack cocaine for which W rightwas held accountable for

sentencing.He argues thatthis courtcan now correctthe defect by granting llim relief under

j2241.
       A prisonermustgenerallyuseamotionpursuanttoj2255tocollaterallyattackthelegality
ofllisdetentionunderafederaljudgment.l28U.S.C.j2255(a);Davisv,UnitedStates,417U.S.
333,343 (1974).A districtcom'tcannotentertain a petition foram itofhabeascorpusunder
j2241petitionchallengingthelawfulnessofafederalinmate'sdetentionunlessamotionpursuant
to28U.S.C.j2255isttinadequateorineffectivetotestthelegalityofgthatinmate'sqdetention.''
28U.S.C.j2255(e)(Esthesavingsclause'');UnitedStatesv.W heeler,886F.3d415,423(4th Cir.
2018),cert.denied,139S.Ct.1316(2019).
       &&ET)heremedyaffordedby j2255isnotrenderedinadequateorineffectivemerelybecause
an individualhas been unable to obtain reliefunderthatprovision,or because an individualis

procedurallybarredfrom filinga j2255 motion.''In reVial,115F.3d 1192,1194 n.5 (4th Cir.
1997)(citationsomitled).Rather,theUnited StatesCourtofAppealsfortheFourth Circuithas
concluded thatj 2255 is inadequateand ineffective to testthe legality ofa federalcrimiùal
sentencewhen thesespecifcfadorsarepresent:

        (1)atthe time ofsentencing,settled 1aw ofthiscircuitorthe Supreme Court
       established the legality ofthe sentence;(2)subsequentto the prisoner's direct
       1 Contrary tothe governm ent'scontention,an inm atem ay challengethevalidity ofa crim inal
sentencethathe isnotyetserving,butw illberequired to serve in thefuture,pursuantto a consecutive
sentenceoradetainerfrom anotherjurisdiction.SeeBradenv.30thJud.Cir.Ct.ofKv.,410U.S.484
(1973)(
      appealandfirst52255motion,theaforementionedsettledsubstantive1aw changed
      and wasdeemed to apply retroactively on collateralreview;(3)the prisoneris
      unabletomeetthegatekeepingprovisionsofj2255(1$(2)forsecondorsuccessive
      motions;and (4)duetothisretroactivechange,thesentencenow presentsanerror
      sufficiently graveto be deem ed aftmdnm entaldefect.

W heeler,886F.3d at429.

      W right's j2241 claim relies on Allevne.This Supreme Courtdecision issued while
                                                             '.


W right'sdirectappealwaspendingandwellbeforehefiledhisfirstj2255motion.Thus,W right
cannotmeetthesecondrequirementtmderW heeler.Assuch,hehasn6tdemonstratedthatj2255
isinadequateandineffectivetotestthelegalityofhissentence,andthiscourthasnojurisdiction
to granttherequested sentencing relieftmder52241.Therefore,Iwillsummarily dismisshis
petition.An appropriateorderwillissueherew ith.

       TheClerk isdirected to send copiesofthism em orandum opinion andaccom panyingorder

to petitionerand to counselofrecord fortherespondent.

      sx-
        lxlum thisj
                  t hlayorzuly,2019.
                                            S                            /
                                         SEK OR UNITED STATESDISTM CT JUDGE
